                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                        DOCKET NO: 3:17-CR-00347-MOC-DCK

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                              ORDER
TYREE BELK,                            )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER comes before the Court on the Government’s Unopposed 1 Motion for

Order of Forfeiture. See Doc. No. 106. The Government requests the Court to order forfeiture for

firearms and currency involved in the offenses of this case, under Federal Rule of Criminal

Procedure 32.2, 18 U.S.C. §§ 924 and 981, 21 U.S.C. § 853, and 28 U.S.C. § 2461(c). Because

the Government has established the requisite nexus between this property and the offenses of

conviction by a preponderance of the evidence, the Court orders forfeiture in this case.

I.     BACKGROUND

       On August 22, 2018, a Grand Jury in the United States District Court for the Western

District of North Carolina returned a Second Superseding Bill of Indictment against Defendant,

charging him with, among other things, the following offenses: conspiring to commit Hobbs Act

Robbery, in violation of 18 U.S.C. § 1951(a) (Count One); committing Hobbs Act Robbery, in

violation of 18 U.S.C. § 1951 (Count Two); possessing a firearm in furtherance of a crime of

violence, in violation of 18 U.S.C. § 924(c) (Count Three); possessing with intent to distribute a

controlled substance analogue, in violation of 21 U.S.C. § 841(a)(1) (Count Four); and being a




       1Defendant filed a pro se response opposing the Government’s forfeiture motion, see Doc.
No. 113, but withdrew opposition during the Court’s July 15, 2020 hearing.


     Case 3:17-cr-00347-MOC-DCK Document 126 Filed 07/22/20 Page 1 of 6
felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1) (Count Six). 2 In that

indictment, the Grand Jury also found probable cause for the criminal forfeiture of all currency3

seized during the apprehension of Defendant, as well as the two firearms seized from his vehicle

and hotel room. See Doc. No. 23.

       The identified charges stemmed from an April 10, 2017 robbery of Skills Biz Center, after

which law enforcement apprehended Defendant and his co-conspirator, Gina Cathcart, in

Defendant’s Pontiac vehicle. Upon apprehending Defendant, law enforcement searched his

vehicle, Cathcart’s4 purse in the vehicle, and a hotel room, seizing the following:

          Approximately $1,738.00 in US currency seized on April 10, 2017 from
           Defendant’s Pontiac vehicle in which Defendant traveled when he was
           apprehended (hereafter, “the Currency”). The Currency is comprised of
           $1,270 seized from the vehicle and $468 seized from Cathcart’s purse in the
           vehicle;

          One SCCY, CPX-1, 9mm pistol, serial number 168978, and ammunition seized
           on April 10, 2017 from Defendant’s Pontiac vehicle in which Defendant
           traveled when he was apprehended (hereafter, “the SCCY Pistol”); and

          One Hi-Point, C9, 9mm pistol, serial number P1971537, and ammunition
           seized on April 10, 2017 from a Super 8 Hotel room registered to Defendant
           (hereafter, “the Hi-Point Pistol.”).

Defendant elected a jury trial on the charges. Ultimately, the jury returned a guilty verdict on the

identified charges. See Doc. No. 89. Defendant waived his right to have the jury decide the issue

of forfeiture. After a hearing on July 15, 2020, the issue of forfeiture is ripe for review.


       2Defendant was charged but not convicted of several other offenses. Those offenses do
not support forfeiture, so the Court does discuss them in this Order.
       3  The indictment identified $1,738.00 in U.S. currency as a forfeiture money judgment
constituting proceeds of the crime. However, the United States advises that, since law enforcement
actually seized the $1,738.00 in currency, the currency is identified herein.
       4Cathcart subsequently pled guilty to Hobbs Act Robbery and implicated Defendant in the
crimes. She also contended that the items in her purse were given to her by Defendant.


      Case 3:17-cr-00347-MOC-DCK Document 126 Filed 07/22/20 Page 2 of 6
II.    DISCUSSION

       Criminal forfeiture is part of a defendant’s sentence. See United States v. Martin, 662 F.3d

301, 306 (4th Cir. 2011). The procedure for entering a criminal forfeiture order is set forth in

Federal Rule of Criminal Procedure 32.2. Under that rule, the Court “must promptly enter a

preliminary order of forfeiture” where it “finds that property is subject to forfeiture.” Fed. R. Crim.

P. 32.2(b)(2)(A). Rule 32.2 is procedural in nature, so the Court must look to other “applicable

statute[s]” to “determine what property is subject to forfeiture.” Fed. R. Crim. P. 32.2(b)(1)(A);

see, e.g., United States v. Poulin, 690 F. Supp. 2d 415, 421 (E.D. Va. 2010), aff’d, 461 F. App'x

272 (4th Cir. 2012). Furthermore, where “the government seeks forfeiture of specific property,

the court must determine whether the government has established the requisite nexus between the

property and the offense.” Fed. R. Crim. P. 32.2(b)(1)(A). The requisite nexus must be established

between the property and the offenses of conviction by a preponderance of the evidence. See

Martin, 662 F.3d at 307; see also United States v. Farkas, 474 F. App’x 349, 359 (4th Cir. 2012).

       Together, several statutes require forfeiture of the property identified by the Government.

First, 18 U.S.C. § 924(d) authorizes forfeiture of firearms involved in violations of criminal laws

of the United States, including the Hi-Point firearm involved in the Count One robbery conspiracy,

Count Two robbery, Count Three possession of a firearm in furtherance of a crime of violence,

and Count Six possession of a firearm by a convicted felon offense. The trial evidence established

by a preponderance of the evidence that the Hi-Point was involved in these offenses. Specifically,

the Hi-Point firearm was discovered in a hotel room shortly after the commission of the robbery.

The robbery victims indicated that the male suspect, Defendant, possessed the firearm during the

robbery. At trial, Cathcart testified that she and the Defendant were transported to a hotel

immediately following the robbery. Records obtained from the hotel confirmed that the Defendant




      Case 3:17-cr-00347-MOC-DCK Document 126 Filed 07/22/20 Page 3 of 6
did indeed rent the hotel room identified by Cathcart. Law enforcement officers searched the hotel

room shortly after the robbery and discovered the Hi-Point firearm. The evidence set forth at trial

indicates that the Defendant committed the robbery, rented a hotel room, and secured the firearm

in the hotel shortly thereafter. The evidence indicates that the defendant was in actual possession

of the Hi-Point during the robbery and was in constructive possession of the weapon once he stored

it in the hotel and departed. Thus, based on these connections between the Hi-Point and offenses

of conviction, Section 924(d) mandates forfeiture of the Hi-Point firearm.

       Next, 18 U.S.C. § 981(a)(1)(C), a civil forfeiture provision applicable in this criminal

forfeiture case by virtue of 18 U.S.C. § 2461(c), renders proceeds of the Count One robbery

conspiracy and Count Two robbery—such as the Currency seized in this case—subject to

forfeiture. Here, the trial record showed that, on April 10, 2017, the day of the Skillz Biz robbery,

law enforcement seized $468 of the currency from co-conspirator Cathcart’s purse and $1,270 of

the currency from Defendant’s vehicle. At trial, Cathcart testified that the money recovered from

her the purse had been given to her by Defendant. Again, Cathcart and Defendant were both

apprehended and searched shortly after the robbery, supporting Cathcart’s contention that the

money was from the robbery. Thus, Section 981(a)(1)(C) mandates forfeiture of the Currency.

       Finally, 18 U.S.C. § 853(a) authorizes forfeiture of property, such as the SCCY firearm,

used or intended to be used to facilitate a controlled substance analogue offense, such as the Count

Four offense of which the Jury found Defendant guilty. Based on the trial record, law enforcement

seized the SCCY firearm from Cathcart’s purse. Cathcart would later explain that Defendant had

given the firearm to her to place inside of the purse. Cathcart would also explain that, following

the robbery, Defendant met with his brother to engage in a narcotics transaction. Based on the

timeline of the events as provided by Cathcart at trial, the firearm was present and in Defendant’s




     Case 3:17-cr-00347-MOC-DCK Document 126 Filed 07/22/20 Page 4 of 6
presence and control at the time that he engaged in the narcotics transaction with his brother.

Defendant was in possession of the SCCY firearm before giving it to Cathcart. Moreover, the

firearm was discovered in close proximity to the controlled substances at the time that Defendant

was arrested. The SCCY firearm was used or intended to be used as a means to protect the

distribution of analogue controlled substances and any potential proceeds from a future distribution

of the controlled substances. The SCCY firearm helped to facilitate the narcotics transaction.

Therefore, Section 853 mandates forfeiture of the SCCY firearm.

       In sum, the Government’s evidence at trial and the Jury’s verdict establishes by a

preponderance of the evidence that the identified property is subject to forfeiture.


                                              ORDER

       IT IS, THEREFORE, ORDERED that the Government’s Motion for Preliminary Order

of Forfeiture, Doc. No. 106, is GRANTED, as follows:

       1.      Based on the trial evidence and defendants’ convictions, the United States is

authorized to take and maintain possession of the following property, and that property is hereby

preliminarily forfeited to the United States for disposition according to law, provided that such

forfeiture is subject to any third-party claims and interests, pending final adjudication:

           Approximately $1,738.00 in US currency;

           One SCCY, CPX-1, 9mm pistol, serial number 168978, and ammunition; and

           One Highpoint, C9, 9mm pistol, serial number P1971537, and ammunition.

       2.      Pursuant to 21 U.S.C. § 853(n)(1) and Federal Rule of Criminal Procedure

32.2(b)(6), the Government shall publish notice of this order; notice of its intent to dispose of the

property in such manner as the Attorney General may direct; and notice that any person, other than

the Defendant, having or claiming a legal interest in any of the above-listed forfeited property must



      Case 3:17-cr-00347-MOC-DCK Document 126 Filed 07/22/20 Page 5 of 6
file a petition with the Court within thirty days of the final publication of notice or of receipt of

actual notice, whichever is earlier. This notice shall state that the petition shall be for a hearing to

adjudicate the validity of the petitioner’s alleged interest in the property, shall be signed by the

petitioner under penalty of perjury, and shall set forth the nature and extent of the petitioner’s right,

title or interest in the forfeited property and any additional facts supporting the petitioner’s claim

and the relief sought. The United States may also, to the extent practicable, provide direct written

notice to any person known to have alleged an interest in property that is the subject of this Order

of Forfeiture, as a substitute for published notice as to those persons so notified.

        3.      Upon adjudication of all third-party interests, this Court will enter a Final Order of

Forfeiture. If no third party files a petition within the time provided by law, then this Order shall

become final by operation of law.

        4.      The Court retains jurisdiction to enforce this Order, and to amend it if necessary,

pursuant to Federal Rule of Criminal Procedure 32.2(e).

        SO ORDERED.

                                                Signed: July 22, 2020




      Case 3:17-cr-00347-MOC-DCK Document 126 Filed 07/22/20 Page 6 of 6
